Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/08/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a first reservoir line connecting the cylinder chamber of the cylinder unit and the reservoir and having at least one reservoir valve; a second reservoir line connecting the reservoir, the pressing chamber of the cylinder unit and a simulator unit, wherein the simulator unit is hydraulically coupled to the pressing chamber of the cylinder unit and configured to provide reaction force corresponding to pedal effort of the brake pedal; a pump reservoir line connecting the pump chamber and the reservoir and having a dump valve; a plurality of inlet lines each connecting the pressure applier to one of the wheel brakes; and a plurality of outlet lines each directly or indirectly connecting one of the wheel brakes to the reservoir, wherein each inlet line comprises a check valve and an inlet valve allowing one-way flow from the pump chamber to the wheel brake, and each outlet line comprises an outlet valve, wherein the second piston has the form of a double acting piston, wherein the pump chamber comprises a first pump chamber located ahead of the second piston and a second pump chamber located behind the second piston, wherein the plurality of 
As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious  a first reservoir line connecting the cylinder chamber of the cylinder unit and the reservoir and having at least one reservoir valve; a second reservoir line connecting the reservoir, the pressing chamber of the cylinder unit and a simulator unit, wherein the simulator unit is hydraulically coupled to the pressing chamber of the cylinder unit and configured to provide reaction force corresponding to pedal effort of the brake pedal, a pump reservoir line connecting the pump chamber and the reservoir and having a dump valve; a plurality of inlet lines each connecting the pressure applier to one of the wheel brakes; and a plurality of outlet lines each indirectly connecting one of the wheel brakes to the reservoir, wherein each inlet line comprises a check valve and an inlet valve allowing one-way flow from the pump chamber to the wheel brake, and each outlet line comprises an outlet valve, wherein the second piston has the form of a double acting piston, wherein the pump chamber comprises a first pump chamber located ahead of the second piston and a second pump chamber located behind the second piston, and wherein the wheel brakes are connected with the outlet lines and the reservoir through at least one of the cylinder chamber of the cylinder unit and the first reservoir line connecting the cylinder chamber of the cylinder unit and the reservoir. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/J.K.H/Examiner, Art Unit 3657